DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are allowed in this Office action.

Terminal Disclaimer
The terminal disclaimer filed on July 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. US 11086819 and Pat. No. US 10860606 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Todd Noah on July 19, 2022.
The claims are amended as presented below and will replace all previous versions of claims:
Claim 1. (Currently Amended) A system comprising: 
one or more processors; and 
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to perform operations comprising: 
receiving a first request to delete data related to a first data object of a plurality of data objects associated with a first organization in a multi-tenant database system, wherein the first request identifies a data structure that specifies values for one or more fields of the first data object, and the first object is not identified by the one or more fields; 
obtaining one or more characteristics of a first data store storing the first data object; 
determining, based on the one or more characteristics, a performance requirement associated with using the specified values to identify one or more records of the first data store; 
responsive to determining that the performance requirement satisfies one or more rules, 
initiating a delete of the identified one or more records of the first organization by executing a delete operation for the first data store.  
Claim 2. (Currently Amended) The system of claim 1, wherein the obtaining of the one or more characteristics comprises obtaining one or more attributes associated with the first data store, and the performance requirement comprises a query time.  
Claim 3. (Currently Amended) The system of claim 1, wherein the obtaining of the one or more characteristics comprises obtaining one or more runtime characteristics of the first data store storing the first data object.  
Claim 4. (Currently Amended) The system of claim 1, the operations further comprising: 
receiving a second request to delete data related to a second data object of a plurality of data objects associated with a second organization in the multi-tenant database system, the Page 3 of 11Application. No. 17/133,029second request identifying a data structure that specifies values for one or more fields of the second data object; 
obtaining one or more characteristics of a second data store storing the second data object; 
determining, based on the one or more characteristics of the second data store, a performance requirement associated with using the specified values to identify one or more records of the second data store; 
determining that the performance requirement does not satisfy one or more rules for 
providing an indication that the specified values of the second request the data related to the second data object.
Claim 5. (Currently Amended) The system of claim 1, wherein the determining of the performance requirement satisfies the one or more rules is performed on an API  layer of an application platform of the multi-tenant database system and the delete operation is performed by the data store and initiated by the application platform.  
Claim 6. (Original) The system of claim 1, wherein the specified values for the one or more fields correspond to at least a portion of a composite primary key defined for the first data object.  
Claim 7. (Currently Amended) The system of claim 1, the operations further comprising: 
translating the first request 
Claim 8. (Original) The system of claim 1, the operations further comprising: 
validating, using one or more permissions associated with the first data object, that the first organization is authorized to access the first data object.  
Claim 9. (Original) The system of claim 1, wherein the delete operation is invoked from an application platform of the multi-tenant database system and the data structure comprises an object passed as an argument to the delete operation.  
Claim 10. (Currently Amended) The system of claim 1, wherein the first request 


Claim 11. (Currently Amended) A method comprising: 
receiving a first request to delete data related to a first data object of a plurality of data objects associated with a first organization in a multi-tenant database system, wherein the first request identifies a data structure that specifies values for one or more fields of the first data object, and the first object is not identified by the one or more fields; 
obtaining one or more characteristics of a first data store storing the first data object; 
determining, based on the one or more characteristics, a performance requirement associated with using the specified values to identify one or more records of the first data store; 
responsive to determining that the performance requirement satisfies one or more rules, 
initiating a delete of the identified one or more records of the first organization by executing a delete operation for the first data store.  
Claim 12. (Currently Amended) The method of claim 11, wherein the obtaining of the one or more characteristics comprises obtaining one or more attributes associated with the first data store, and the performance requirement comprises a query time.  
Claim 13. (Currently Amended) The method of claim 11, wherein the obtaining of the one or more characteristics comprises obtaining one or more runtime characteristics of the first data store storing the first data object.  

Claim 14. (Currently Amended) The method of claim 11, further comprising: 
receiving a second request to delete data related to a second data object of a plurality of data objects associated with a second organization in the multi-tenant database system, the second request identifying a data structure that specifies values for one or more fields of the second data object; obtaining one or more characteristics of a second data store storing the second data object; 
Page 5 of 11Application. No. 17/133,029determining, based on the one or more characteristics of the second data store, one or more performance requirement associated with using the specified values to identify one or more records of the second data store; 
determining that the one or more performance requirement do not satisfy one or more rules for 
providing an indication that the specified values of the second request the data related to the second data object.
Claim 15 (Currently Amended) The method of claim 11, wherein the determining of the performance requirement satisfies the one or more rules is performed on an API layer of an application platform of the multi-tenant database system and the delete operation is performed by the data store and initiated by the application platform.  
Claim 16. (Currently Amended) A computer program product comprising computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including instructions to: 
receive a first request to delete data related to a first data object of a plurality of data objects associated with a first organization in a multi-tenant database system, wherein the first request identifies a data structure that specifies values for one or more fields of the first data object, and the first object is not identified by the one or more fields; 
obtain one or more characteristics of a first data store storing the first data object; 
determine, based on the one or more characteristics, a performance requirement associated with using the specified values to identify one or more records of the first data store; 
responsive to determining that the performance requirement satisfies one or more rules, identify one or more records of the first data object; and 
initiate a delete of the identified one or more records of the first organization by executing a delete operation for the first data store.  
Claim 17. (Currently Amended) The computer program product of claim 16, wherein the program code comprises further instructions to obtain the one or more characteristics comprises obtaining one or more attributes associated with the first data store, and the performance requirement comprises a query time.  
Claim 18. (Currently Amended) The computer program product of claim 16, wherein the program code comprises further instructions to obtain the one or more runtime characteristics of the first data store storing the first data object.  

Claim 19. (Currently Amended) The computer program product of claim 16, wherein the program code comprises further instructions to: 
receive a second request to delete data related to a second data object of a plurality of data objects associated with a second organization in the multi-tenant database system, the second request identifying a data structure that specifies values for one or more fields of the second data object; 
obtain one or more characteristics of a second data store storing the second data object; 
determine, based on the one or more characteristics of the second data store, a performance requirement associated with using the specified values to identify one or more records of the second data store; 
determine that the performance requirement does not satisfy one or more rules for 
provide an indication that the specified values of the second request to delete data do not satisfy the one or more rules for deleting data related to the second data object.  
Claim 20. (Currently Amended) The computer program product of claim 16, wherein the program code comprises further instructions to determine the performance requirement satisfies the one or more rules is performed on an API layer of an application platform of the multi-tenant database system and the delete operation is performed by the data store and initiated by the application platform.

Summary of Related Prior Arts
The prior arts on record are summarized as follows:
Davis et al. (Pat. No. US 9,912,752) teaches when data is received for storage at the network-based data store, a retention time for the data may be determined. Storage locations at persistent storage devices of the network-based data store may be selected according to the retention time. The data may then be placed at the storage locations. When a request to delete data is received, retention times of co-located data may be evaluated to determine whether the deletion may be delayed. Delayed deletions may allow the data to be subsequently deleted with at least some of the co-located data. Repair operations to maintain the data according to a durability policy may be modified according to retention time for a data suffering a loss of redundancy.
McHugh et al. (Pat. No. US 8,504,758) teaches providing object versioning in a storage system may support the logical deletion of stored objects. In response to a delete operation specifying both a user key and a version identifier, the storage system may permanently delete the specified version of an object having the specified key. In response to a delete operation specifying a user key, but not a version identifier, the storage system may create a delete marker object that does not contain object data, and may generate a new version identifier for the delete marker. The delete marker may be stored as the latest object version of the user key, and may be addressable in the storage system using a composite key comprising the user key and the new version identifier. 

Gupta et al. (Pat. No. US 9,880,933) teaches storage I/O requests may be sent from a storage client to one or more buffer cache nodes in a distributed buffer cache system that maintain portions of an in-memory buffer cache to which the requests pertain. Buffer cache nodes may update buffer cache entries for received requests such that they are not available for reads until complete at the distributed storage system. For read requests where the buffer cache entries at the buffer cache node are invalid, valid data may be obtained from the distributed storage system and sent to the storage client.
Lazier (Pat. No. US 10,009,044) teaches optimizing performance characteristics for data archives stored on data storage systems using redundancy coding techniques by placing different processed portions of the data in disparate systems. Redundancy coded shards, which may include identity shards that contain unencoded original data of archives, may be stored on different types of systems to optimize for various retrieval use cases and implemented environments. Various performance characteristics may be monitored so as to adaptively account for changes to some or all of the monitored parameters.
Komori et al. (Pub. No. US 2007/0299884) teaches file management information is recorded as deleted file management information in response to a delete request, and the file management information is restored based on the deleted file management information of a specified file name in response to a restoration request which specifies the deleted file name. In this case, the FAT chain information in the file allocation table (FAT) is deleted in response to the delete request, but overwrite is disabled.
 
Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-20:
In interpreting the claims filed on 27 May 2022, in light of the prosecution histories of the instant application and all related patents associated with the Terminal Disclaimer above, in view of the updated search/examination, the relevant prior art, and interview dated 19 July 2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 11, and 16.
Other dependent claims are also allowed based on their dependencies on claims 1, 11, and 16.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                    July 20, 2022